PER CURIAM.
| ¶ This appeal arises from 'the defendant’s conviction and sentence for second degree murder. A review of the appellate record reveals that the'district court failed to rule on the defendant’s motion for post-verdict judgment of acquittal prior to sentencing the defendant, in accordance with La. C. Cr. P. art. 821.
Accordingly, the defendant’s sentence is hereby vacated, the appeal is dismissed and the matter is remanded to the trial court for further proceedings. The defendant’s motions to supplement the record are denied as moot. The defendant may appeal any adverse rulings or any sentence subsequently imposed. State v. Thomas, 50,085 (La.App. 2 Cir. 5/1/15), 166 So.3d 379; State v. Jackson, 614 So.2d 783 (La.App. 2 Cir. 1993).